Title: From James Madison to George W. Erving, 3 November 1804
From: Madison, James
To: Erving, George W.


private
Dear Sir,Washington Nov. 3. 1804
Your several Communications relating to the awards Seamen &c have been just received & with them your private letter of Sep 1. As the subject of this last may render an early answer interesting to you I hasten to give it. Your Observations on the reasonableness of some remuneration for your services have, as you wished, been submitted to the President. The Result of hi⟨s⟩ reflections for the present is that I shoul⟨d⟩ suggest that you retain out of the next installment in its passage thro’ your hands to the Barrings a percentage of 2½ on the awards actually received & to be received by you and that you state it as an item in your account with the publick. This will bring the equity of your claim regularly before the Government & will leave the way open for the Choice of modes & funds as may finally appear most proper. With great esteem & regard I am dear sir Your Ob. ser
James Madison
 